In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered May 5, 1979, which is in favor of the defendants upon the trial court’s dismissal of the complaint at the close of all the evidence. Judgment affirmed, with one bill of costs. Trial Term correctly concluded that the defendants had no notice, either actual or constructive, of the slippery substance on the stairway upon which the plaintiff fell. There was a complete absence of proof as to how the substance got on the stairway or that either of the defendants or their employees created the condition (see Bogart v Woolworth Co., 24 NY2d 936, 937; Lavine v United Paper Bd. Co., 243 NY 631; Katcher v Ideal Tennis, 65 AD2d 751; Dowling v Woolworth Co., 16 AD2d 672; Donohoe v Great Atlantic & Pacific Tea Co., 277 App Div 739). Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.